DETAILED ACTION
Claims 1-4 and 6-20 are pending. Applicant has amended claims 1, 2, 11-13, and cancelled claim 5.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IK et a. (KR 20090119032 A) in view of Wang et al. (US 2017/0315846 A1).
Examiner note: The claims are directed to cache-aware task scheduling as set forth in the preamble of the claims, however, examiner fails to see how the rest of the claims support the invention indicated in the preamble.
As to claim 1, IK teaches an apparatus for cache-aware task scheduling in a multi-processing environment comprising:
a cache memory (shared instruction cache 130, shared data cache 140; page 3, paragraph 6th); and
a multi-core processor comprising a source processing core (hardware operating system 110; page 5, 7th paragraph) and at least one destination processing core (multi-processor system 100, a plurality of processor cores; page 3, paragraph 6th),
wherein the source processing core is configured to add a first activity (job) stored in a first list of the apparatus (suspend queue) to a second list of the apparatus (wait queue) associated with a scheduler (job scheduling) of the destination processing core, based on a priority of the first activity (The thread manager selects the highest priority task among the tasks … Job scheduling requires knowing the priority of each thread … and distributed to various processor cores 120 through job scheduling and semaphore value; pages 6-7),
wherein the source processing core is configured to transmit information related to the selected task to the second list (the context manager reads the context for the task selected by the thread manager from the context memory 240 and stores the context in the context buffer 260) using an interrupt (interrupt), if the destination processing core is currently executing a second activity having a lower priority than the first activity (When a priority of a task prepared in the context buffer is higher than a priority of the task; page 6, 5th-7th paragraph),
wherein the destination processing core accesses the information in the second list (perform the context exchange; page 6, 7th paragraph and After performing job scheduling, the context of the thread to be resumed is read from the external memory; page 8, 5th paragraph) and  executes the first activity based on the information accessed from the second list in response to receipt of the interrupt (inherent that the processor core now would execute the thread after the thread context is read; page 9).
Although IK does not disclose the limitation “otherwise continues the executing of the second activity”, it is well known in the art and inherent implemented by the system of IK because IK teaches interrupt occurred only when the first task has higher priority than the tank currently executing by the core.
IK does not teach the processing core is configured to determine a resource of the first activity and transmit information indicating the resource to the second list using an interrupt.
However, Wang teaches determine a resource of the task and transmit information indicating the resource to the processing core that execute the task to the second list (paragraph [0042]-[0047], [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wang to the system of IK because Wang teaches a method of task scheduling on a heterogeneous multi-core reconfigurable computing platform, and a more appropriate reconfigurable resource package can be used for resource reconfiguring a processing core for perform the task.

As to claim 2, IK teaches wherein the source processing core is further configured to:
collect information related to at least one of a task, an event group, signal data, and a queue, wherein the collected information is stored in the first list associated with the cache memory of the source processing core; and (Information for job scheduling … suspend queue; page 8, 1st – 4th paragraph)
analyze the collected information to determine the priority (task priority: page 6 - page 7, 2nd – 6th paragraph).

As to claim 3, KI teaches wherein the source processing core is further configured to:
check, information related to a state in a third list of the source processing core to determine the state of the first activity (thread descriptor … priority value of the thread; page 8, 2nd paragraph);
add a pointer to the third list, if the state indicates the first activity is ready and has a highest priority (this is a conditional limitation, and does not need to be included in the claim.); and
swap information related to a previous activity stored in the second list, with the information related to the state, wherein a third list of the destination processing core is updated based on the information swapped in the second list and after checking the second list, before scheduling the first activity (The context manager 250 … very quickly; page 6, 7th paragraph and page 9, paragraphs 4th -5th).

As to claim 4, KI teaches wherein the first list and the second list comprise bit lines, wherein each bit line represents a different task (page 6, last paragraph and page 8, 4th paragraph).

As to claim 6, KI teaches wherein the information related to at least one of the task, the event group, the signal data, and the queue is collected from at least one of a pointer, a counter, and a data structure (page 6).

As to claim 7, KI teaches wherein the information and the first activity in at least one of the first list and the second list is directly consumable information and the apparatus uses the information to generate data that can be used by at least one of the source processing core and the destination processing core (thread, jobs, context buffer, hang queue, wait queue, suspend queue, thread descriptor, semaphore descriptor; pages 6-8).

As to claim 8, KI teaches wherein the source processing core is configured to swap the second list, if a contention occurs between the source processing core and another processing core to schedule the first activity (page 12, 2nd and 3rd paragraph which teaches one processor core is selected over another core when there is a contention occurs between them).

As to claim 9, KI teaches wherein the source processing core is configured to set a reserved area in the cache memory corresponding to the first list and enable a bit in the reserved area when the state indicates the first activity is ready (page 8, 1st and 4th paragraph).

As to claim 10, KI teaches wherein the destination processing core is configured to access at least one of the information (perform the context exchange; page 6, 7th paragraph and After performing job scheduling, the context of the thread to be resumed is read from the external memory; page 8, 5th paragraph) and an activity stored in the second list having a highest priority, and clear a bit indicating the activity has the highest priority (the WCNT value of the thread selected by the thread manager is set to 0; page 8, 2nd paragraph).

As to claim 11, it is the same as the apparatus claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claim 12, IK teaches wherein information is related to at least one of a task, an event group, signal data, and a queue (Information for job scheduling … suspend queue; page 8, 1st – 4th paragraph).

As to claims 13-20, see rejection of claims 2-4 and 6-10 above, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
November 15, 2022